DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/12/2021 has been entered. Claims 1, 11, and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-9 of the Remarks, filed 01/12/2021, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 U. S. C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kirilenko et al (US Pub. 20190011041).
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: A screen configuration device in claims 1, 3-5, a determination device, a mode execution device in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUAZIZ (US Pub. 20180314420) in view of Kirilenko et al (US Pub. 20190011041).
Regarding claim 1, BOUAZIZ discloses:
A mode controller for a vehicle, (refer to fig. 1 and paragraph 26. Describes the operating device 10 generates control signals 12 for controlling or setting the vehicle components 11. The operating device 10 has a control apparatus 13) comprising: 
A screen configuration device [This element is interpreted under 35 U.S.C 112(f) as a processor] configured to provide a touch input screen on a touch screen, (refer to fig. 1 and paragraph 27. Describes the control apparatus 13 first of all displays a screen keyboard 15 having character keys 16 on the touchscreen 14 in an operating mode B1); 
A controller configured to detect a pattern of a touch input which is input through the touch input screen, (refer to fig. 1 and paragraphs 26, 31. Describes the operating device 10 has a control apparatus 13 and a touchscreen 14. Para. 31, describes: provision may be made for an input area 23 for a handwritten input to be provided on the touchscreen 14 for the driver. The driver can use his finger 6 to draw a character trace 24 on the input area 23); 
A determination device [This element is interpreted under 35 U.S.C 112(f) as a processor] configured to compare the detected pattern of the touch input with a plurality of patterns which are previously defined for each mode to determine whether there is a pattern identical to the pattern of the touch input, (refer to fig. 1 and paragraph 31. Describes a handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17. This makes it possible for the user to check the correct recognition of the character trace 24); and 
A mode execution device [This element is interpreted under 35 U.S.C 112(f) as a processor] configured to execute a function of a mode defined in response to the pattern identical to the pattern of the touch input, (refer to fig. 1 and paragraph 31. Describes the control apparatus changes over from the operating mode B1 with the screen keyboard 15 to an alternative operating mode B2 which does not have a keyboard. A handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17)
BOUAZIZ does not explicitly disclose:
Wherein the mode includes at least one of a transmission mode and a driving mode.
Kirilenko teaches:
Wherein the mode includes at least one of a transmission mode and a driving mode, (refer to fig. 2-3 and paragraphs 17-18. Describes in order to select and operating mode P, R, N, D of the automobile the operator V places a finger in contact with the recess 3 and maintains the contact for a predetermined length of time. Para. 18, describes: wherein the start position of the shift pattern 9 corresponds to the location of the recess 3. In order to select the operation modes D or R a touch gesture of the operator must comprise two distinct movements over the surface 5 of the display 1).
The two references are analogous art because they are relate with the same field of invention of touch sensitive display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predefine gesture for selecting operation mode as taught by Kirilenko with the character recognition in the alternate operation mode on the touch screen display disclose by BOUAZIZ. The motivation to combine the Kirilenko reference is to 
Regarding claim 11, BOUAZIZ discloses:
A mode control method for a vehicle, (refer to fig. 1 and paragraph 26. Describes the operating device 10 generates control signals 12 for controlling or setting the vehicle components 11. The operating device 10 has a control apparatus 13) comprising: 
Configuring, by a controller, a touch input screen on a touch screen, (refer to fig. 1 and paragraph 27. Describes the control apparatus 13 first of all displays a screen keyboard 15 having character keys 16 on the touchscreen 14 in an operating mode B1);
Detecting, by the controller, a pattern of a touch input which is input through the touch input screen, (refer to fig. 1 and paragraphs 26, 31. Describes the operating device 10 has a control apparatus 13 and a touchscreen 14. Para. 31, describes: provision may be made for an input area 23 for a handwritten input to be provided on the touchscreen 14 for the driver. The driver can use his finger 6 to draw a character trace 24 on the input area 23); 
Comparing, by the controller, the detected pattern of the touch input with a plurality of patterns which are previously defined for each mode to determine whether there is a pattern identical to the pattern of the touch input, (refer to fig. 1 and paragraph 31. Describes a handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17. This makes it possible for the user to check the correct recognition of the character trace 24); and 
Executing, by the controller, a function of a mode defined in response to the pattern identical to the pattern of the touch input, (refer to fig. 1 and paragraph 31. Describes a handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17)
BOUAZIZ does not explicitly disclose:
Wherein the mode includes at least one of a transmission mode and a driving mode.
Kirilenko teaches:
Wherein the mode includes at least one of a transmission mode and a driving mode, (refer to fig. 2-3 and paragraphs 17-18. Describes in order to select and operating mode P, R, N, D of the automobile the operator V places a finger in contact with the recess 3 and maintains the contact for a predetermined length of time. Para. 18, describes: wherein the start position of the shift pattern 9 corresponds to the location of the recess 3. In order to select the operation modes D or R a touch gesture of the operator must comprise two distinct movements over the surface 5 of the display 1).
Regarding claim 11, see the motivation of claim 1.
Regarding claim 20
A vehicle system, (refer to fig. 1 and paragraph 26. Describes the motor vehicle 1) comprising: 
A touch screen, (refer to fig. 1 and paragraph 26. Describes a touchscreen 14); and 
A mode controller configured to detect a pattern of a touch input which is input through a touch input screen configured on the touch screen, (refer to fig. 1 and paragraphs 26, 31. Describes the operating device 10 has a control apparatus 13 and a touchscreen 14. Para. 31, describes: provision may be made for an input area 23 for a handwritten input to be provided on the touchscreen 14 for the driver. The driver can use his finger 6 to draw a character trace 24 on the input area 23) compare the detected pattern of the touch input with a plurality of patterns which are previously defined for each mode to determine whether there is a pattern identical to the pattern of the touch input, (refer to fig. 1 and paragraph 31. Describes a handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17. This makes it possible for the user to check the correct recognition of the character trace 24) and execute a function of a mode defined in response to the pattern identical to the pattern of the touch input, (refer to fig. 1 and paragraph 31. Describes a handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17
BOUAZIZ does not explicitly disclose:
Wherein the mode includes at least one of a transmission mode and a driving mode.
Kirilenko teaches:
Wherein the mode includes at least one of a transmission mode and a driving mode, (refer to fig. 2-3 and paragraphs 17-18. Describes in order to select and operating mode P, R, N, D of the automobile the operator V places a finger in contact with the recess 3 and maintains the contact for a predetermined length of time. Para. 18, describes: wherein the start position of the shift pattern 9 corresponds to the location of the recess 3. In order to select the operation modes D or R a touch gesture of the operator must comprise two distinct movements over the surface 5 of the display 1).
Regarding claim 20, see the motivation of claim 1.
Regarding claim 2, BOUAZIZ discloses:
Wherein the controller is configured to execute a mode selection function, when a first touch input of a predetermined pattern is input through a first region of the touch screen, (refer to fig. 1 and paragraph 35. Describes if the system recognizes that the driver wishes to carry out the input himself during the journey, the operating device 11 automatically changes over to the handwritten input mode, that is to say the alternative operating mode B2).
Regarding claim 3, BOUAZIZ discloses:
Wherein the screen configuration device [This element is interpreted under 35 U.S.C 112(f) as a processor] is configured to provide the touch input screen on refer to fig. 1 and paragraphs 31, 35. Describes if a driver-side approach of an object, for example the hand 5, is detected, the control apparatus changes over from the operating mode B1 with the screen keyboard 15 to an alternative operating mode B2 which does not have a keyboard. Para. 35, describes: A selection switch can then be provided for this purpose on the touchscreen 14, for example, which selection switch allows the passenger to choose between the operating modes B1, B2).
Regarding claim 4, BOUAZIZ discloses:
Wherein the screen configuration device [This element is interpreted under 35 U.S.C 112(f) as a processor] is configured to enable one region of a main screen of the touch screen as the touch input screen, when the mode selection function is executed, (refer to fig. 1 and paragraphs 31, 35. Describes this alternative operating mode B2 is likewise illustrated in the single drawing. For example, provision may be made for an input area 23 for a handwritten input to be provided on the touchscreen 14 for the driver. The driver can use his finger 6 to draw a character trace 24 on the input area 23. Para. 35, describes: A selection switch can then be provided for this purpose on the touchscreen 14, for example, which selection switch allows the passenger to choose between the operating modes B1, B2).
Regarding claim 5, BOUAZIZ discloses:
Wherein the screen configuration device [This element is interpreted under 35 U.S.C 112(f) as a processor] is configured to enable one region of a background refer to fig. 1 and paragraphs 37, 35. Describes if the screen keyboard 15 is displayed on the touchscreen 14 and can be operated, the screen keyboard 15 is hidden during the journey in the event of approach from the driver's side 19. In the event of an approach from the passenger side 20, the screen keyboard 15 is not hidden. Para. 35, describes: A selection switch can then be provided for this purpose on the touchscreen 14, for example, which selection switch allows the passenger to choose between the operating modes B1, B2).
Regarding claim 9, BOUAZIZ discloses:
Wherein the controller is configured to crop a screen including the pattern of the touch input based on a start point and an end point of the touch input and an end of the pattern of the touch input and detect the pattern of the touch input based on the cropped screen, (refer to fig. 1 and paragraph 31. Describes the driver can use his finger 6 to draw a character trace 24 on the input area 23. A handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17, for example. This makes it possible for the user to check the correct recognition of the character trace 24).
Regarding claim 10, BOUAZIZ discloses:
Wherein the plurality of patterns are defined as different characters, sign shapes, or drag directions for each mode, (refer to fig. 1 and paragraph 31. Describes the driver can use his finger 6 to draw a character trace 24 on the input area 23. A handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17, for example).
Regarding claim 12, BOUAZIZ discloses:
Executing, by the controller, a mode selection function, when a first touch input of a predetermined pattern is input through a first region of the touch screen, (refer to fig. 1 and paragraph 35. Describes if the system recognizes that the driver wishes to carry out the input himself during the journey, the operating device 11 automatically changes over to the handwritten input mode, that is to say the alternative operating mode B2).
Regarding claim 13, BOUAZIZ discloses:
Wherein the configuring of the touch input screen includes: configuring, by the controller, the touch input screen on the touch screen, when the mode selection function is executed, (refer to fig. 1 and paragraphs 31, 35. Describes if a driver-side approach of an object, for example the hand 5, is detected, the control apparatus changes over from the operating mode B1 with the screen keyboard 15 to an alternative operating mode B2 which does not have a keyboard. Para. 35, describes: A selection switch can then be provided for this purpose on the touchscreen 14, for example, which selection switch allows the passenger to choose between the operating modes B1, B2
Regarding claim 14, BOUAZIZ discloses:
Wherein the configuring of the touch input screen includes: enabling, by the controller, one region of a main screen of the touch screen as the touch input screen, when the mode selection function is executed, (refer to fig. 1 and paragraphs 31, 35. Describes this alternative operating mode B2 is likewise illustrated in the single drawing. For example, provision may be made for an input area 23 for a handwritten input to be provided on the touchscreen 14 for the driver. The driver can use his finger 6 to draw a character trace 24 on the input area 23. Para. 35, describes: A selection switch can then be provided for this purpose on the touchscreen 14, for example, which selection switch allows the passenger to choose between the operating modes B1, B2).
Regarding claim 15, BOUAZIZ discloses:
Wherein the configuring of the touch input screen includes: enabling, by the controller, one region of a background screen of the touch screen as the touch input screen, when the mode selection function is executed, (refer to fig. 1 and paragraphs 37, 35. Describes if the screen keyboard 15 is displayed on the touchscreen 14 and can be operated, the screen keyboard 15 is hidden during the journey in the event of approach from the driver's side 19. In the event of an approach from the passenger side 20, the screen keyboard 15 is not hidden. Para. 35, describes: A selection switch can then be provided for this purpose on the touchscreen 14, for example, which selection switch allows the passenger to choose between the operating modes B1, B2).
Regarding claim 18, BOUAZIZ discloses:
Wherein the detecting of the pattern of the touch input includes: cropping, by the controller, a screen including the pattern of the touch input based on a start point and an end point of the touch input and an end of the pattern of the touch input; and detecting, by the controller, the pattern of the touch input based on the cropped screen, (refer to fig. 1 and paragraph 31. Describes the driver can use his finger 6 to draw a character trace 24 on the input area 23. A handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17, for example. This makes it possible for the user to check the correct recognition of the character trace 24).
Regarding claim 19, BOUAZIZ discloses:
Wherein the plurality of patterns are defined as different characters, sign shapes, or drag directions for each mode, (refer to fig. 1 and paragraph 31. Describes the driver can use his finger 6 to draw a character trace 24 on the input area 23. A handwriting recognition apparatus 25 of the control apparatus 13 then converts the character trace 24, in a manner known per se, into a recognized character 26 which in turn can be displayed in the output field 17, for example.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUAZIZ (US Pub. 20180314420) in view of Kirilenko et al (US Pub. 20190011041) in further view of Jaegal et al (US Pub. 20180232185).
Regarding claim 6, BOUAZIZ discloses:
Wherein the mode configuration device is configured to 16Attorney Docket No. 058294-727001US(Patent)generate a window as the touch input screen, when the mode selection function is executed, (refer to fig. 1 and paragraph 27. Describes the control apparatus 13 first of all displays a screen keyboard 15 having character keys 16 on the touchscreen 14 in an operating mode B1).
BOUAZIZ and Kirilenko do not explicitly disclose:
A pop-up window
Jaegal teaches:
A pop-up window, (refer to fig. 1 and paragraph 246. Describes for example, the interface elements selectable by the user may include a virtual button related to a specific function, an icon for executing a specific application, a pop-up window for providing specific information).
The two references are analogous art because they are relate with the same field of invention of touch sensitive display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pop-up window as taught by Jaegal with the predefine gesture for selecting operation mode as taught by Kirilenko with the alternate operation mode on the touch screen display disclose by BOUAZIZ. The 
Regarding claim 16, BOUAZIZ discloses:
Wherein the configuring of the touch input screen includes: generating, by the controller, a window as the touch input screen, when the mode selection function is executed, (refer to fig. 1 and paragraph 27. Describes the control apparatus 13 first of all displays a screen keyboard 15 having character keys 16 on the touchscreen 14 in an operating mode B1).
BOUAZIZ and Kirilenko do not explicitly disclose:
A pop-up window
Jaegal teaches:
A pop-up window, (refer to fig. 1 and paragraph 246. Describes for example, the interface elements selectable by the user may include a virtual button related to a specific function, an icon for executing a specific application, a pop-up window for providing specific information).
Regarding claim 16, see the motivation of claim 6.
Claims 7-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUAZIZ (US Pub. 20180314420) in view of Kirilenko et al (US Pub. 20190011041) in further view of King et al (US Pub. 20060238517).
Regarding claim 7, BOUAZIZ and Kirilenko do not explicitly disclose:
Wherein the first region of the touch screen includes a portion of a bezel region.
King teaches: 
Wherein the first region of the touch screen includes a portion of a bezel region, (refer to fig. 4 and paragraph 51. Describes the housing 102 also holds the touch sensitive bezel 120, which is positioned substantially around the perimeter of the display 110).
The two references are analogous art because they are relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch sensitive bezel as taught by King with the predefine gesture for selecting operation mode as taught by Kirilenko with the alternate operation mode on the touch screen display disclose by BOUAZIZ. The motivation to combine the King reference is to further provide areas designated for controls used to operate the electronic device.
Regarding claim 8, BOUAZIZ and Kirilenko do not explicitly disclose:
Wherein the first region of the touch screen includes an entire bezel region.
King teaches: 
Wherein the first region of the touch screen includes an entire bezel region, (refer to fig. 4 and paragraph 51. Describes the bezel 120 is positioned entirely around the perimeter of the display 110 so that the bezel 120 essentially frames the display 110).
Regarding claim 8, see the motivation of claim 7.
Regarding claim 17, BOUAZIZ and Kirilenko do not explicitly disclose:
Wherein the first region of the touch screen is a bezel region.
King teaches: 
Wherein the first region of the touch screen is a bezel region, (refer to fig. 4 and paragraph 51. Describes the bezel 120 is positioned entirely around the perimeter of the display 110 so that the bezel 120 essentially frames the display 110).
Regarding claim 17, see the motivation of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/24/2021